DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially a supplementing target information requesting unit configured to transmit, to the server, supplementing target information including data of auxiliary power capable of supplementing the maximum required power of the peripheral device, and the air temperature data, and wherein the server comprises: a secondary battery searching unit configured to search for a secondary battery that satisfies the air temperature data and the data of the auxiliary power included in the supplementing target information when receiving the supplementing target information from the supplementing target information requesting unit, and an information transmitting unit configured to transmit secondary battery information relating to the second battery searched by the secondary battery searching unit to the supplementing target device of independent claim 1.
Izumi et al. (US 2021/0132153) is considered the most relevant prior art as it discloses the storage and management of batteries to be reused in vehicles which is connected to a server and network.  The batteries are identified and may be sorted based on various aspects to include charge capacity.  However, Izumi fails to disclose the above noted limitations.
Cooper et al. (US 2020/0185929), Shih et al. (US 2019/0299942) and Ichikawa (US 2018/0198173) are also considered relevant prior art as each discloses aspects of battery management for exchangeable batteries (Cooper and Shih) or monitoring battery conditions including ambient temperature (Ichikawa).  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836